Case: 1:15-cv-01235 Document #: 210 Filed: 04/12/21 Page 1 of 1 PageID #:3466

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Mark Janus, et al.
                                                       Plaintiff,
v.                                                                  Case No.:
                                                                    1:15−cv−01235
                                                                    Honorable Robert W.
                                                                    Gettleman
American Federation of State, County and Municipal
Employees, Council 31, AFL−CIO, et al.
                                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, March 26, 2021:


        MINUTE entry before the Honorable Robert W. Gettleman: In light of the parties'
Notice of Settlement [209] the parties have resolved the sole matter remaining in this
case. Status hearing set for 5/20/2021 is stricken. Mailed notice (cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
